DETAILED ACTION


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is Maupin, which teaches a method of treating food to extend the shelf life by providing a vessel having an electrically conductive body, wherein the vessel includes a rectification circuit having first and second connection points and supplying rippled, rectified AC current between the first and second connection points to create a reducing environment. While Maupin teaches supplying current to the vessel, Maupin, fails to specifically teach supplying further supplying current directly to a frying basket and a heating unit. Maupin only supplies current to two connection points, while the instant invention comprises more than two connection points by supplying current to the vessel, the basket and the heating unit. 
Applicant’s amendments and arguments filed, as well as an interview held, indicated that the structural limitations of the prior art would not render the claimed invention obvious. A method of supplying current to multiple parts of the vessel would require different structural components than what is taught or suggested by the prior art. Therefore, none of the cited references teach the elements of the claims alone or in combination and therefore claims 1-6 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-6 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791